


Exhibit 10.3

 

FIRST AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT

AND

BORROWING BASE REDETERMINATION

 

THIS FIRST AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT AND BORROWING BASE
REDETERMINATION (herein called this “Amendment”) is made as of November 14, 2013
by and among Athlon Holdings LP, a Delaware limited partnership (the
“Borrower”), each Lender party hereto as set forth on the signature
pages hereto, Bank of America, N.A., as the Administrative Agent, the Swingline
Lender and the Issuing Bank, and each Guarantor party hereto.

 

W I T N E S S E T H:

 

WHEREAS, the Borrower, the Lenders, the Administrative Agent, the Swingline
Lender and the Issuing Bank are party to that certain Amended and Restated
Credit Agreement dated as of March 19, 2013 (as amended, supplemented or
modified from time to time prior to the date hereof, the “Original Agreement”),
whereby the Issuing Bank became obligated to issue Letters of Credit for the
account of the Credit Parties and the Lenders became obligated to make loans to
the Borrower as therein provided; and

 

WHEREAS, The Borrower, the Administrative Agent and the Lenders desire to set
forth the Redetermination of the Borrowing Base, and the Borrower, the
Administrative Agent, the Issuing Bank and the Lenders desire to amend the
Original Agreement to set forth a revised schedule of each Lender’s Commitment
Percentage thereunder;

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements contained herein and in the Original Agreement, in consideration of
the loans and other credit which may hereafter be made by the Lenders and the
Issuing Bank to the Credit Parties, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto do hereby agree as follows:

 

ARTICLE I.

 

DEFINITIONS AND REFERENCES

 

Section 1.1.                                                              
Defined Terms.  Unless the context otherwise requires, capitalized terms used in
this Amendment shall have the meanings assigned to them either in the preamble
and recitals hereto or in the Original Agreement, as applicable.

 

[FIRST AMENDMENT TO CREDIT AGREEMENT]

--------------------------------------------------------------------------------


 

ARTICLE II.

 

AMENDMENT TO ORIGINAL AGREEMENT AND BORROWING BASE REDETERMINATION

 

Section 2.1.                                 Amendment to Schedule 1.01(a). 
Schedule 1.01(a) of the Original Agreement is hereby amended in its entirety and
replaced with Schedule 1.01(a)  attached hereto.

 

Section 2.2.                                                              
Borrowing Base.  Pursuant to Section 2.14 of the Original Agreement, the Lenders
and the Administrative Agent have redetermined the Borrowing Base to be
$525,000,000, which Borrowing Base shall be effective on the Effective Date set
forth below and shall remain in effect until the next Redetermination or
adjustment of the Borrowing Base pursuant to the Original Agreement.  The
Borrower hereby accepts such Borrowing Base as so redetermined, and the Lenders
party hereto, the Administrative Agent and the Borrower hereby acknowledge that
this is the Scheduled Redetermination to be made as of October 1, 2013 or as
promptly as possible thereafter.

 

ARTICLE III.

 

CONDITIONS OF EFFECTIVENESS

 

Section 3.1.                                                              
Conditions to Effectiveness of Amendment.  This Amendment shall become effective
(the “Effective Date”) when and only when:

 

(a)                                 the Administrative Agent shall have received
executed counterparts of this Amendment from the Borrower, each Guarantor and
the Lenders;

 

(b)                                 the Borrower shall have paid to the
Administrative Agent, for the account of each Lender a fee in the amount equal
to 0.375% times the positive remainder, if any, of (i) such Lender’s Commitment
Percentage of the Borrowing Base after giving effect to the provisions of
Sections 2.1 and 2.2 of this Amendment, minus (ii) such Lender’s Commitment
Percentage of the Borrowing Base immediately prior to giving effect to the
provisions of Sections 2.1 and 2.2 of this Amendment (or if a Lender was not
party to the Original Agreement prior to the effectiveness of this Amendment,
zero), which fee shall be due and payable on the date hereof; and

 

(c)                                  each of the representations and warranties
made by the Borrower and each Guarantor in or pursuant to the Credit Documents
shall be true and correct in all material respects (or in all respects if such
representation or warranty is by its terms already qualified as to materiality),
as if made on and as of such date, except for any representations and warranties
made as of a specified date, which were true and correct in all material
respects as of such specified date.

 

2

--------------------------------------------------------------------------------


 

ARTICLE IV.

 

MISCELLANEOUS

 

Section 4.1.                                                              
Ratification of Agreements.  By its acceptance hereof, each of the Borrower and
each Guarantor hereby ratifies and confirms each Credit Document to which it is
a party in all respects, after giving effect to the Borrowing Base
redetermination and amendments set forth herein.  Any reference to the Original
Agreement in any Credit Document shall be deemed to be a reference to the
Original Agreement as hereby amended.  The execution, delivery and effectiveness
of this Amendment shall not, except as expressly provided herein or therein,
operate as a waiver of any right, power or remedy of the Administrative Agent or
the Lenders under the Original Agreement, or any other Credit Document nor
constitute a waiver of any provision of the Original Agreement, or any other
Credit Document.

 

Section 4.2.                                                               New
Lender Commitment.  By its execution and delivery of this Amendment, Goldman
Sachs Bank USA (the “New Lender”) hereby assumes all of the rights and
obligations of a Lender under the Original Agreement in respect of its
Commitment set forth on Schedule 1.01(a) attached hereto.  The Commitments of
the New Lender and the increase in the Borrowing Base set forth herein shall not
represent an increase in the Total Commitments pursuant to Section 2.16 of the
Original Agreement.  The Administrative Agent, the Swingline Lender, the Issuing
Bank, and the Borrower hereby consent to and approve the New Lender and the
Commitment of the New Lender.

 

Section 4.3.                                                               New
Lender Representations and Agreements.  The New Lender hereby represents and
warrants to the Administrative Agent, the Swingline Lender and the Issuing Bank
as follows:  (a) it is not the Borrower, an Affiliate of the Borrower, a
Subsidiary of the Borrower, a natural person, a Defaulting Lender, a Subsidiary
of a Defaulting Lender, or a Person who, upon becoming a Lender, would
constitute a Defaulting Lender or a Subsidiary of a Defaulting Lender, (c) from
and after the Effective Date, it shall be bound by the provisions of the
Original Agreement (as amended hereby) as a Lender thereunder and, to the extent
of its Commitment, shall have the obligations of a Lender thereunder, (d) it is
sophisticated with respect to decisions to acquire assets of the type
represented by such Commitment and either it, or the Person exercising
discretion in making its decision to acquire such Commitment, is experienced in
acquiring assets of such type, (e) it has received a copy of the Original
Agreement, and has received or has been accorded the opportunity to receive
copies of the most recent financial statements delivered pursuant thereto and
such other documents and information as it has deemed appropriate to make its
own credit analysis and decision to enter into this Amendment on the basis of
which it has made such analysis and decision independently and without reliance
on the Administrative Agent, the Swingline Lender, the Issuing Bank, or any
other Lender, and (f) if it is a Foreign Lender, attached hereto is any
documentation required to be delivered by it pursuant to the terms of the
Original Agreement, duly completed and executed by it; and agrees that (1) it
will, independently and without reliance on the Administrative Agent, the
Swingline Lender, Issuing Bank or any other Lender, and based on such documents
and information as it shall deem appropriate at the time, continue to make its
own credit decisions in taking or not taking action under the Loan Documents,
and (2) it will perform in accordance with their terms all of the obligations
which by the terms of the Loan Documents are required to be performed by it as a
Lender.

 

3

--------------------------------------------------------------------------------


 

Section 4.4.                                                              
Reallocation .  The Lenders have authorized the Administrative Agent and the
Borrower to make non-ratable borrowings and prepayments of the Loans, and if any
such prepayment requires the payment of Eurodollar Rate Loans other than on the
last day of the applicable Interest Period, the Borrower shall pay any required
amounts pursuant to Section 2.11, in order to keep the outstanding Loans ratable
with any revised Applicable Percentages arising from any nonratable increase in
the Commitments under this Amendment and from the Commitments of the New Lender.

 

Section 4.5.                                                              
Survival of Agreements.  All representations, warranties, covenants and
agreements of any Credit Party herein shall survive the execution and delivery
of this Amendment and the performance hereof, and shall further survive until
all of the Obligations are paid in full.

 

Section 4.6.                                                              
Credit Documents.  This Amendment is a Credit Document, and all provisions in
the Original Agreement as amended hereby pertaining to Credit Documents apply
hereto and thereto.

 

Section 4.7.                                                              
Governing Law.  This Amendment shall be governed by and construed in accordance
with the Laws of the State of New York.

 

Section 4.8.                                                              
Counterparts; Fax.  This Amendment may be separately executed in counterparts
and by the different parties hereto in separate counterparts, each of which when
so executed shall be deemed to constitute one and the same Amendment.  This
Amendment may be validly executed by facsimile or other electronic transmission.

 

THIS AMENDMENT AND THE OTHER CREDIT DOCUMENTS REPRESENT THE FINAL AGREEMENT
BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES HERETO.  THERE ARE
NO UNWRITTEN ORAL AGREEMENTS OF THE PARTIES HERETO.

 

[THE REMAINDER OF THIS PAGE HAS BEEN INTENTIONALLY LEFT BLANK.]

 

4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Amendment is executed as of the date first above
written.

 

 

 

ATHLON HOLDINGS LP

 

 

 

 

 

 

 

By:

/s/ Robert C. Reeves

 

 

Robert C. Reeves

 

 

President and Chief Executive Officer

 

 

 

 

 

 

 

ATHLON ENERGY LLC

 

ATHLON ENERGY OPERATING LLC

 

ATHLON FE OPERATING LLC

 

ATHLON FINANCE CORP.

 

 

 

 

 

 

 

By:

/s/ Robert C. Reeves

 

 

Robert C. Reeves

 

 

Chief Executive Officer

 

 

 

 

 

 

 

ATHLON FE ENERGY LP

 

By:

Athlon Energy LLC, its general partner

 

 

 

 

 

 

 

 

By:

/s/ Robert C. Reeves

 

 

 

Robert C. Reeves

 

 

 

Chief Executive Officer

 

 

 

 

 

 

 

 

 

ATHLON ENERGY LP

 

By:

Athlon Energy LLC, its general partner

 

 

 

 

 

 

 

 

 

 

By:

/s/ Robert C. Reeves

 

 

 

Robert C. Reeves

 

 

 

Chief Executive Officer

 

[SIGNATURE PAGE TO FIRST AMENDMENT TO CREDIT AGREEMENT]

 

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A., as the

 

Administrative Agent

 

 

 

 

 

 

 

By:

/s/ Mollie S. Canup

 

Name:

Mollie S. Canup

 

Title:

Vice President

 

 

 

 

 

BANK OF AMERICA, N.A., as the Issuing Bank,

 

the Swingline Lender and a Lender

 

 

 

 

 

 

 

By:

/s/ Adam H. Fey

 

Name:

Adam H. Fey

 

Title:

Director

 

 

 

 

 

WELLS FARGO BANK, NATIONAL

 

ASSOCIATION, as a Lender

 

 

 

 

 

 

 

By:

/s/ Greg Smothers

 

Name:

Greg Smothers

 

Title:

Director

 

 

 

 

 

THE BANK OF NOVA SCOTIA, as a Lender

 

 

 

 

 

 

 

By:

/s/ Terry Donovan

 

Name:

Terry Donovan

 

Title:

Managing Director

 

 

 

 

 

ROYAL BANK OF CANADA, as a Lender

 

 

 

 

 

 

 

By:

/s/ Don J. McKinnerney

 

Name:

Don J. McKinnerney

 

Title:

Authorized Signatory

 

[SIGNATURE PAGE TO FIRST AMENDMENT TO CREDIT AGREEMENT]

 

--------------------------------------------------------------------------------


 

 

CREDIT AGRICOLE CORPORATE AND

 

INVESTMENT BANK, as a Lender

 

 

 

 

 

 

 

By:

/s/ Dennis Petito

 

Name:

Dennis Petito

 

Title:

Managing Director

 

 

 

 

 

 

 

By:

/s/ Michael D. Willis

 

Name:

Michael D. Willis

 

Title:

Managing Director

 

 

 

 

 

 

 

UBS LOAN FINANCE LLC, as a Lender

 

 

 

 

 

By:

/s/ Lana Gifas

 

Name:

Lana Gifas

 

Title:

Director

 

 

 

 

 

 

 

By:

/s/ Jennifer Anderson

 

Name:

Jennifer Anderson

 

Title:

Associate Director

 

 

 

 

 

 

 

UNION BANK, N.A., as a Lender

 

 

 

 

 

 

 

By:

/s/ Alison White

 

Name:

Alison White

 

Title:

Vice President

 

 

 

 

 

 

 

CITIBANK, N.A., as a Lender

 

 

 

 

 

By:

/s/ John Miller

 

Name:

John Miller

 

Title:

Vice President

 

 

 

 

 

 

 

BARCLAYS BANK PLC, as a Lender

 

 

 

 

 

By:

/s/ Noam Azachi

 

Name:

Noam Azachi

 

Title:

Vice President

 

[SIGNATURE PAGE TO FIRST AMENDMENT TO CREDIT AGREEMENT]

 

--------------------------------------------------------------------------------


 

 

CREDIT SUISSE AG, CAYMAN ISLANDS

 

BRANCH, as a Lender

 

 

 

 

 

 

 

By:

/s/ Kevin Buddhdew

 

Name:

Kevin Buddhdew

 

Title:

Authorized Signatory

 

 

 

 

 

 

 

By:

/s/ Michael Spaight

 

Name:

Michael Spaight

 

Title:

Authorized Signatory

 

 

 

 

 

GOLDMAN SACHS BANK USA, as a Lender

 

 

 

 

 

 

 

By:

/s/ Mark Walton

 

Name:

Mark Walton

 

Title:

Authorized Signatory

 

[SIGNATURE PAGE TO FIRST AMENDMENT TO CREDIT AGREEMENT]

 

--------------------------------------------------------------------------------
